El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
Matilde Cardona interpuso el presente recurso de revi-sión alegando substancialmente que el obrero Luis Rodrí-guez Cardona falleció a consecuencia de un accidente del *849trabajo ocurrido en abril 30, 1939, habiendo resuelto el .Administrador del Fondo del Seguro del Estado que el acci-dente no era uno de los protegidos por la ley sobre la mate-ria, núm. 45 de 1935 ((1) pág. 251).
Que la recurrente apeló para ante la Comisión Industrial y la Comisión después de celebrada una vista en la que ambas partes practicaron prueba testifical confirmó la resolución del Administrador. Pidió reconsideración y le fué negada en febrero 21, 1940.
Que no está conforme porque los hechos del caso son que el obrero Rodríguez trabajaba como ayudante en un truck propiedad del patrono Cities Delivery Express guiado por el chófer Tomás Mas; que el truck esperaba su turno para cargar en la Central Mercedita y cuando llegó el chófer llamó a su ayudante con el nombre de “socio” y como no se presentara dió manigueta y prendió el truck, revolucionando la máquina hacia atrás atrapando a Rodríguez, ocasionándole la muerte.
Que las defensas del Administrador fueron, que el obrero ocupó una posición peligrosa al acostarse debajo del truck y que el obrero fué culpable de negligencia temeraria al con-travenir instrucciones de su patrono de no acostarse debajo de los trucks.
Que la evidencia practicada estableció el hecho del acci-dente que ambas partes aceptaron, sin que ningún testigo declarara que el obrero estuviera acostado debajo del truck, sin que ningún testigo lo viera antes del accidente ni supiera lo que hacía detrás del truck, habiéndose demostrado que el patrono nunca hizo advertencias a sus obreros.
Termina imputando a la Comisión específicamente los siguientes errores:
‘ ‘ 1. — Al no resolver que una vez probado el accidente, correspondía al Administrador del Fondo del Seguro del Estado probar afirmativa-mente los hechos que constituían su defensa.
“2. — Al aplicar erróneamente las teorías de evidencia circunstan-cial a la prueba de este caso. ■ ■ . .
*850"3. — Al declarar probados dos becbos que no intentó probar el -Administrador del Fondo del Seguro del Estado, y sobre los cuales no bubo prueba alguna, a saber: (a) que el obrero se quedó dormido debajo del truck, y (ó) que el obrero abandonó deliberadamente su trabajo para ir a dormir.
“4. — Al no resolver que' para existir la imprudencia temeraria era necesario que al obrero se le advirtiera el peligro que corría.
“5. — Al resolver que este caso no es compensable de acuerdo con la Ley Núm. 45 de 18 de abril de 1935.”
Expedido el auto se señaló la vista para abril 8, 1940. En marzo 25 radicó su alegato la recurrente y en • abril 8 los recurridos. Sus abogados informaron oralmente el ocho y el 22 de abril replicó por escrito la recurrente.
Los becbos que declaró probados la Comisión y a virtud de los cuales confirmó la resolución del Administrador, fueron:
“La evidencia demuestra que Luis Rodríguez Cardona era un auxiliar o ayudante del truck que guiaba Tomás Mas Rivera allá para abril del año 1939 ... Demuestra claramente que ... Mas,... ordenó a su ayudante ... que no se fuera lejos del truck porque dentro de poco iban a cargar, y era el ayudante... quien tenía el deber de darle manigueta al truck mientras el chófer lo aceleraba para empe-zar a correr.
. . que Luis Rodríguez Cardona no estaba listo para trabajar en el momento en que se necesitó, porque cuando el chófer del truck lo llamó para que le diera manigueta para echar a correr el truck y empezar a cargar, ... no respondió. Tomás Mas Rivera llamó re-petidas veces y en alta voz . . . sin que éste contestara ... Pensó .. . que su ayudante estuviera en otro sitio chupando cañas. .. procedió a darle manigueta al carro, y como no podía atender a la vez al acelerador le puso a éste su pedazo de tabla que hiciera peso sobre el acelerador a fin de que cuando él le diera manigueta al truck la má-quina pudiera funcionar, lo que logró... Es cuando... le da reversa al truck que se oyeron los quejidos de una persona y fué entonces que Luis Rodríguez Cardona sale de debajo del truck y de detrás de Jas ruedas traseras del mismo, quejándose y haciendo contorsiones por haberle pasado las ruedas traseras del truck por encima del pe-chó. Ninguno de los testigos declaró haber visto a Luis Rodríguez durmiendo debajo del truck, pero ninguno de los testigos pudo declarar *851en cuanto a dónde se encontraba ... antes del accidente. Los testigos •vinieron a darse cuenta de que... estaba debajo del truck cuando salió de debajo de éste quejándose y haciendo contorsiones.
. . que Luis Rodríguez Cardona después que bizo los prepara-tivos que tuvo que hacer en el truck antes de que llegara el turno para . . . cargar, se fué y se acostó debajo del truck quedándose allí dormido. Las circunstancias y los hechos así lo demuestran, porque el chófer del truck llamó insistentemente y en alta voz a su ayudante ... y éste no respondió. Esto demuestra que ... 'se quedó dormido debajo del truck y no pudo oír las llamadas que le hacía Tomás Mas Rivera. La evidencia no asegura que el patrono hubiese dado instrucciones a los empleados de trucks de que no dur-mieran debajo de éstos, pero es razonable pensar que debajo de un truck no es un sitio seguro ni confortable para ningún ser humano dormir, y menos aun cuando ese truck está listo, o haciendo turno para cargar o descargar.
“. . . La muerte de Luis Rodríguez Cardona no fué ocasionada porque él se hubiera caído del truck, ni porque sufriera lesiones mien-tras hubiera estado dándole manigueta al truck, ni porque hubiera sido lesionado mientras hubiera tratado de subir al truck, ni porque hubiera sido lesionado por las ruedas traseras del truck al dar éste reversa y en cuyo momento hubiese estado detrás del truck dándole alguna señal o aviso al chófer mientras éste le estuviera dando re-versa al truck. En ninguna de estas circunstancias le ocurrió el acci-dente ... le ocurrió . . . por haberse quedado dormido debajo del truck. Su deber no era acostarse a dormir debajo del truck, ni des-cansar debajo del truck. Un testigo demostró que había otro sitio más adecuado para una persona descansar y protegerse del sol y de la lluvia mientras el truck estuviera parado.”
Y la evidencia practicada ante la Comisión fué así:
Efigenio Rivera, declaró que era chófer de un trucJc de la Cities Delivery Express y Tomás Mas de otro; que el obrero Rodríguez Cardona trabajaba de ayudante con Tomás Mas; que el 30 de abril llegó a la Central Mercedita y paró el carro “al compás del carro de” Mas, que ya estaba allí; que en el asiento del carro de Mas estaba acostado el ayu-dante y Mas “le dijo que preparara el carro que ya pronto iban a cargar; el muchacho se levantó a preparar el Irucli, la compuerta y demás, tendió la lona y mientras tanto Tomás *852se recostó en el asiento del truck . . . llaman a Tomás para aue venga a cargar y Tomás se baja y empieza a llamar al socio” Rodríguez Cardona; “al no contestar, como ellos tienen la costumbre de irse para los molinos a chupar caña, . . . Tomás fué a prender el truck ... no lo esperó, . . . le dió manigueta y en lo que llegó al acelerador, se apagó ¡h máquina y entonces cogió un pedazo de palo y se lo puso . . . le dió un poquito para atrás y dice él que sintió cuando el carro brincó, yo no vi al hombre acostado en ningún momento, pero entonces ese otro testigo dice que cuando corrió, cuando salió le dijo que parara, que lo pisó y fuimos allí y encontramos que el hombre se estaba revolcando.”
A las siguientes preguntas del Comisionado contestó:
.‘.‘P. — ¿Usted vio a Luis Rodríguez durmiendo debajo del truck! —R.—No, señor. — P.—Si usted ha dicho que durmió, ¿fué porque lo vio o le dijeron! — R.”—Porque se presumía, se dijo que estaba dur-miendo en el asiento del truck.”
José Pietri, chófer de un truck de la Sucesión Méndez, que también se encontraba allí, declaró que avisado Tomás Mas de que había llegado su turno “se fué para el truck . . . y llamó a un muchacho, los trucks estaban frente a frente y entonces él fué a darle manigueta y cuando le dió manigueta se le apagó . . . entonces consiguió un pedazo de palo y le bajó el acelerador y le dió manigueta otra vez, el truck se quedó revolucionando en lo que él daba la vuelta y se montó, pero había otro truck contiguo al de él que le impedía salir para alante, entonces echó hacia atrás y yo vi que así al lado del truck aquel muchacho hacía así, se movía todo ... yo creía en mi imaginación que se estaba haciendo, nosotros mismos los chóferes los gritamos para que se espanten los peones y yo creía que estaba bromeando con el mismo chófer, pero entonces vi que cayó para atrás y entonces yo corrí y le dije a Tomás: ‘mira, le pasaste por encima a ese muchacho\ y entonces él brincó y cuando fuimos donde el muchacho, lo habían pasado las dos ruedas por el pecho.”
*853A las siguientes preguntas del abogado del obrero con-testó :
“P. — Si un chófer se tarda en ir a coger su turno, ¿qué le pasa?— R. — Mandan a poner otro. — P.—¿Hay que hacerlo con rapidez?— R. — Sí, señor. — P.—T Tomás, ¿no tenía interés en llegar pronto?— R. — Si iba a entrar al turno tenía que hacerlo rápido, si tarda cinco minutos mandan a meter otro truck, porque la máquina de botar azú-car no puede esperar. — P.—¿Usted no sabe si él estaba durmiendo?— R. — No, señor, yo lo vi cuando hacía los movimientos. — P.—¿Usted no sabe si se iba a montar y se cayó? — R.—No, señor, nada de eso.— P. — ¿No sabe si iba pasando, resbaló y se cayó? — R.—Nada.”
Por último declaró el chófer Tomás Mas que “a la una y media de la tarde de ese día”, domingo, ya habían dado dos viajes, y su ayudante que se fue a almorzar, llegó y se acostó en el asiento de alante a dormir, “ya hacía como diez minutos que había llegado el muchacho y yo le dije que no se fuera lejos porque íbamos a cargar, ya que íbamos a entrar lo llamé y no lo encontré, yo lo llamaba socio, porque no sabía el nombre de él, lo llamé y lo llamé y no vino, como ellos se iban a chupar caña a los molinos y nosotros entonces ponía-mos los carros para cargar.” A la pregunta del Comisionado “¿Usted lo llegó a buscar debajo del trwclzf” contestó, “Yo lo llamé.” Continuó declarando: “No me respondió y bus-qué para los molinos y no lo vi . . . entonces le di manigueta al carro y se me apagó, entonces yo tengo un pedazo de ma-dera así y se lo puse al acelerador ... al darle manigueta el motor se revolucionó mucho, al lado estaba el carro de Román y yo le di para atrás al carro y al darle para atrás yo sentí como un grito, me apeé y fui para abajo y fui detrás del carro y vi al muchacho meneándose, me pareció que le había pasado algo y entonces le pregunté qué le pasaba y me dijo que las ruedas le pasaron por el estómago, y entonces lo mandamos en una guagua al pueblo.”
A las siguientes preguntas del Comisionado contestó:
“P. — ¿Usted sabe lo que él hacía detrás de la rueda del carro.?— R. — Yo no sé. — ¿Usted lo vió dormido? — R.—No, señor. — P.—¿No le *854dijo lo que él hacía debajo del truck? — R.—No, señor— . . . — P.— ¿El salió debajo del truck? — R.—Sí, señor, cuando yo lo vi, ya es-taba fuera del truck.— . . . — P.—¿Pueden los chóferes o los auxilia-res de esos trucks dormir debajo de esos trucks? — R.—Yo creo que no. —P.—¿Porque está prohibido por la corporación? — R.—No, señor.— P. — ¿Ellos le han dado algunas instrucciones de que no duerman de-bajo de los trucks? — R.—Nunca nos la han dado. — P.—¿Y después de esta desgracia? — R.—Después sí.”
A preguntas del abogado del Fondo del Estado contestó:
“P. — Cuando usted levantó del asiento al obrero, a su ayudante, y le dijo que ya iban a ponerse a preparar el carro, ¿usted vió para dónde cogió él? — R.—No lo vi, se me desapareció él, él estaba recos-tado del asiento y yo lo llamé, él hacía rato que había llegado y había preparado el carro. — P.—Cuando usted iba a mover el carro, ¿usted lo llamó?- — R.—Sí, señor.— . . . — P.—¿Y él no apareció? — R.—No apareció. ’ ’
Y a preguntas del abogado del obrero contestó:
“P. — ¿Por qué usted no esperó que llegara Luis para que le diera manigueta al carro? — R.—No podemos esperar, porque cuando piden un carro del almacén, hay que llegar seguido.”
De acuerdo con los términos expresos de la ley que lo autoriza — Num. 45 de 1935, pág. 251 — el recurso de revisión contra las órdenes o decisiones finales de la Comisión Industrial sólo “podrá concederse sobre cuestiones de derecho.’’ Amenguar v. Comisión Industrial, 49 D.P.R. 10; Aguila v. Juliá, 50 D.P.R. 625.
Como hemos podido ver al exponer el caso, para resol-verlo tendremos que revisar la apreciación de la prueba por parte de la Comisión a los efectos de concluir si el accidente puede o no calificarse como del trabajo y si o no el obrero estaba acostado y dormido debajo del truch de su patrono. Tratándose en tal virtud de cuestiones de hecho, sólo podre-mos intervenir con el fallo de la Comisión si encontráramos que no hubo prueba para sostenerlo o si al aplicar la ley para declarar probado el hecho o al hecho tal como se declaró pro-*855bado se hubiera cometido algún error substancial. Montaner, Admor. v. Comisión Industrial, 54 D.P.R. 781, 785; Umpierre v. Comisión Industrial, 52 D.P.R. 765.
¿Probó la peticionaria nn caso prima facie de accidente del trabajo? Veámoslo.
Como se dijo en Montaner, Amor. v. Comisión Industrial, 53 D.P.R. 197, 199, “De acnerdo con el lenguaje claro del es-tatuto, tres son los requisitos que deben concurrir para que un accidente sea compensable. La lesión debe (a) ser el re-sultado de un acto o función inherente al empleo, (b) haber ocurrido en el curso del empleo, y (c) ser consecuencia del empleo. Si faltare uno de esos requisitos, el accidente no sería compensable.”
 La ocurrencia del accidente que produjo la muerte del obrero en el día y sitio indicados por la recurrente, está admitida. Que el obrero trabajaba como ayudante del chófer del truck del patrono, también, y que su muerte ocurrió en horas laborables, en el momento en que el chófer llamaba al obrero para mover el truck y el truck se movía para tomar su carga, surge claro de la prueba.
A nuestro juicio ello es bastante para colocar el caso, prima facie, dentro de la Ley de Compensaciones por Acci-dentes del Trabajo de 1935.
Schneider en su obra “Workmen’s Compensation Law,” vol. II, pág. 1855, tópico 527, de la segunda edición, dice:
“Una persona encontrada muerta en un lugar donde se suponía que estuviera actuando en el curso de su empleo, se presumirá que ha sido muerta en el curso de su empleo.”
Para fundamentar el texto cita: Donlon v. Kips Bay Brewing & Malting Co., App. Div., 179 N.Y.S. 93, 5 W.C.L.J. 429, (1919); Flucker v. Carnegie Steel Co., Pa. (1919), 106 Atl. 192, 3 W.C.L.J. 780, 18 N.C.C.A. 1056; Saunders v. New England Collapsible Tube Co., Conn. (1920), 110 Atl. 538, 6 W.C.L.J. 271; Sparks Milling Co. v. Indus. Comm., Ill. (1920), 127 N.E. 737, 6 W.C.L.J. 299.
*856Se sostuvo' por el Administrador del Fondo que el caso no era compensable porque el obrero ocupó una posición peligrosa al acostarse debajo del truck y que el obrero contravino las instrucciones contrarias sobre ello dádasle por su patrono. Con respecto a las instrucciones, la defensa quedó descartada por la propia Comisión. No se presentó evidencia para sostenerla. En relación con la posición peligrosa, la Comisión no sólo declaró probado que el obrero se acostó debajo del truck si que se quedó allí dormido. ¿Le proporcionó la evidencia practicada alguna base legal para hacerlo1? De ¡cómo se conteste esta pregunta depende la decisión del recurso.
Al artículo 4, núm. 4, de la Ley Núm. 45 de 1935, pág. 273, prescribe:
“Artículo 4. — No son accidentes compensables del trabajo y no darán por consiguiente, derecho a compensación al obrero, empleado d a sus beneficiarios de acuerdo con esta Ley, los que ocurren en las siguientes circunstancias:
“ * . i* * . # « ® •
“4. Cuando la imprudencia temeraria del obrero o empleado haya sido la única causa de la lesión.”
Y en el citado caso de Umpierre v. Comisión, 52 D.P.R. 765, 768 y siguientes, esta corte por medio de su Juez Asa-ciado Sr. Travieso, se expresó así:
“Para que el acto del obrero pueda ser calificado como impruden-cia temeraria (wilful misconduct) y se le pueda negar la compensa-ción, es necesario probar que el obrero actuó en contravención de ór-denes expresas de su patrono y después de haber sido advertido del peligro que correría en la realización del acto prohibido. Así lo sostiene toda la jurisprudencia citada por el recurrente. Como ejem-plos citaremos los siguientes casos:
“ ‘Lesiones resultantes de actos realizados en directa hostilidad y como un reto a las órdenes positivas del patrono referentes a ins-trumentalidades, sitios o cosas con respecto a los cuales el empleado no tiene obligación alguna que cumplir, y con los cuales su empleo no está relacionado, no son compensables.’ (Itálicas nuestras.) Dickey v. Pittsburgh & L. E. R. Co., 297 Pa. 172, 146 Atl. 543.
*857“ ‘Si un empleado va a nn departamento que no es el suyo, y es lesionado mientras trata de realizar precipitadamente un trabajo que él está autorizado a hacer en su departamento, la lesión no ha sido recibida en el curso del empleo, cuando existe una regla conocida por el empleado qu,e restringe las actividades de los empleados a su propio departamento.’ (Itálicas nuestras.) Hyatt v. U. S. Rubber Reclaiming Co., 230 App. Div. (N. Y.) 743, 243 N. Y. Supp. 474.
“ ‘Un empleado que es lesionado en un departamento de la planta de su patrono, al cual, por razón del riesgo de que pudiera ser lesio-nado, se le había dicho positivcumente por sus siuperiores que no fuera, no fué lesionado en el curso de su empleo; especialmente cuando fué a ese departamento a hacer trabajos para su propia conveniencia y liara su beneficio pecuniario.’ (Itálicas nuestras.) Kasper v. Liberty Foundry Co., (1932) Mo. App. 54 S. W. 2d 1002.
“Los numerosos casos citados por el recurrente sostienen la doc-trina de que un empleado es culpable de imprudencia temeraria (wilful misconduct) y pierde su derecho a ser indemnizado, cuando después de haber sido advertido por su patrono del peligro que corre realiza el acto prohibido y asume el riesgo de ser lesionado. La im-prudencia temeraria es algo más que la negligencia; envuelve la idea de una conducta cuasi criminal o sea la deliberada intención de rea-lizar un acto prohibido con pleno conocimiento de sus probables con-secuencias. Véanse: Clark v. Los Angeles Country, 1 Cal. I. A. C.; Haffenayer v. United Keanograph Film Mfg. Co., 1 Cal. A. C. Dec. 620. El recurrente, al invocar esa doctrina como la applicable al caso de autos, dice en su alegato:
“ ‘La jurisprudencia ha llegado a sostener definitivamente en ca-sos de esta naturaleza, que un empleado que viola órdenes expresas de su patrono y que sean dadas para su protección, se sale ‘ ‘ del curso de su empleo,” y si resulta lesionado, dicha lesión no ha sido recibida “en el curso de su empleo” ni “por motivo de su empleo” que son requisitos esenciales para determinar responsabilidad.’ (Itálicas nuestras.)
“Sostiene además la jurisprudencia que el peso de la prueba, cuando se alega imprudencia temeraria, descansa sobre el demandado; que la defensa no queda debidamente probada cuando hay duda sobre la deliberada y temeraria exposición al peligro; y que cuando la lesión causa la muerte, la evidencia debe ser clara e inequívoca y de tal grado que establezca la defensa más allá de toda duda razonable, por el hecho de que los labios del obrero, sellados por la muerte, no pueden hacerse oír en su propia defensa. Véanse: Hedges v. City of Los Angeles, *8581 Cal. I. A. C. Dec. 394; Honnold Vol. 1 pág. 568; Freid v. Smith Lumber Co., 2 Cal. I. A. C. Dec. 117.
“Somos de opinion que el patrono en el caso de autos no ha esta-blecido satisfactoriamente su defensa de imprudencia temeraria. Ya hemos hecho constar que la prueba aducida para establecer el hecho de que Villanueva había recibido órdenes expresas del patrono es insufi-ciente. No habiéndose presentado prueba clara e inequívoca de que el obrero fuera expresamente advertido del peligro, y considerando que dicho obrero se encontraba en el truck con el consentimiento del pa-trono, en funciones de su empleo de conducir piedra desde la cantera para entregarla en la obra, no estamos autorizados para presumir que el acto de tratar de pasar desde la piedra en que iba sentado al sitio junto al chófer fuera realizado por Villanueva con el propósito delibe-rado de violar las órdenes de su patrono y de asumir el riesgo de ser lesionado. Más lógica sería la presunción de que Villanueva tan sólo trataba de encontrar un asiento menos peligroso y más cómodo que el que su patrono le había asignado sobre la piedráT; No hubo error en la aplicación de la ley a los hechos que la comisión consideró probados. No erró la comisión al resolver que él accidente ocurrió en el curso del empleo del obrero y que el caso es compensable de acuerdo con la ley vigente. ’ ’
La propia Comisión recurrida admite que “ninguno de los testigos declaró haber visto a Luis Rodríguez Cardona dur-miendo debajo del truck.” Eso no obstante, concluye que es-taba acostado durmiendo debajo del truck porque tampoco “ninguno de los testigos pudo declarar en cuanto a dónde se encontraba” y porque llamado insistentemente y en alta voz, no respondió. Esto es, admite la Comisión que no hubo evi-dencia directa, pero sostiene que la hubo indirecta, del hecho esencial que declaró probado.
Repetidamente se ha resuelto que la evidencia circunstan-cial, indirecta o indieiaria es prueba suficiente y a veces de las más seguras, pero se ha agregado que es necesario que resulte incompatible con cualquiera hipótesis racional que pueda hacerse en relación con la inocencia del acusado. Y aquí en verdad la evidencia circunstancial es compatible con algunas otras hipótesis racionales aparte de la que consideró como única la Comisión. Pudo el obrero dejar de contestar *859por otros motivos, siendo algo que llama la atención el que si estaba acostado durmiendo debajo del truck, no desper-tara con el ruido de la máquina ni fuera visto por el chófer cuando bajó a darle manigueta. El obrero pudo haberse se-parado momentáneamente del truck, pudo responder y no ser oído por el chófer debido al ruido de la máquina y pudo ser cogido por ésta en el instante de llegar a ella, al ser movida precipitadamente por el chófer a los fines de no perder su turno en la carga del azúcar.
Siendo ello así, creemos que la conclusión a que llegara la Comisión con respecto al único hecho que podría ex-cluir este caso de la Ley de Compensaciones por Accidentes del Trabajo, carece de base legal. Si alguna duda existiera, debe resolverse en favor de la inclusión, dado el espíritu liberal en que la ley se inspira que tiende a no dejar sin protección al obrero o a los que de su trabajo dependían para su sostenimiento.

Debe revocarse la resolución recurrida y devolverse el caso a la Comisión para que fije la indemnización que proceda, de acuerdo con la ley.

El Juez Asociado Sr. Wolf disintió.*